 1   JOSH NEWTON (CA Bar No. 300264)
     jn@karnopp.com
 2   SARAH MONKTON (OR Bar No. 196018)
 3   srm@karnopp.com
     KARNOPP PETERSEN LLP
 4   360 SW Bond Street, Suite 400
     Bend, Oregon 97702
 5   TEL: (541) 382-3011
     FAX: (541) 383-3073
 6
     Of Attorneys for Plaintiffs
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                 EASTERN DISTRICT OF CALIFORNIA
12    PUBLIC TIMBER PURCHASERS'                      Case No. 2:19-cv-01087-MCE-KJN
      GROUP, an Oregon nonprofit corporation,
13    and SIERRA PACIFIC INDUSTRIES, a
      California stock corporation,                  ORDER MODIFYING JAN. 6 SCHEDULING
14                                                   ORDER
                         Plaintiffs,
15           v.
16    UNITED STATES DEPARTMENT OF
      AGRICULTURE, UNITED STATES
17    FOREST SERVICE; RANDY MOORE,
      Regional Forester, Pacific Southwest
18    Region, United States Forest Service, in his
      official capacity; and SCOTT RUSSELL,
19    Forest Supervisor, Shasta-Trinity National
      Forest, United States Forest Service, in his
20    official capacity,
21                       Defendants.
22

23                                                   1.
24          On January 28, 2020, Plaintiffs and Defendants jointly moved the Court for an order
25   modifying the Order Modifying the Initial Pretrial Scheduling Order, dated January 6, 2020
26   (Dkt. 24) (“Jan. 6 Scheduling Order”).
27

28
     ORDER MODIFYING INITIAL PRETRIAL                 1
     SCHEDULING ORDER
                                                                                       16152-007/1530678_2
 1                                                   2.

 2          Being fully advised, the Court hereby finds and orders as follows:

 3      a. The parties’ motion for an order modifying the Jan. 6 Scheduling Order was made in good

 4          faith and for good cause;

 5      b. The Pretrial Order is modified to incorporate the following briefing schedule; and

 6                   Briefing Schedule for Cross-Motions for Summary Judgment
 7         Event                    Description                             Deadline
 8            1.     Deadline for Plaintiffs to file Motion for   March 6, 2020
                     Summary Judgment
 9            2.     Deadline for Defendants to file              April 3, 2020
10                   Opposition to Plaintiffs’ Motion for
                     Summary Judgment and Defendants’
11                   Cross-Motion for Summary Judgment
              3.     Deadline for Plaintiffs to file Reply in     April 17, 2020
12                   Support of Plaintiffs’ Motion for
                     Summary Judgment and Opposition to
13                   Defendants’ Cross-Motion for Summary
14                   Judgment
              4.     Deadline for Defendants to file Reply in     May 4, 2020
15                   Support of Defendants’ Cross-Motion for
                     Summary Judgment
16            5.     Oral argument on cross-motions for           To be set by the Court
                     summary judgment.
17

18      c. The parties are relieved of the requirement pursuant to Local Rule 260 to prepare and file
19          a Statement of Undisputed Facts in connection with their cross-motions for summary
20          judgment.
21          IT IS SO ORDERED.
22

23   DATED: January 31, 2020
24

25
                                         _______________________________________
26                                       MORRISON C. ENGLAND, JR.
                                         UNITED STATES DISTRICT JUDGE
27

28

     ORDER MODIFYING INITIAL PRETRIAL                  2                                   16152-007/1530678_2
     SCHEDULING ORDER
